Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 29 is objected to because of the following informalities: it depends on canceled Claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 28, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “spatially highly precise” is a term of degree and indefinite because its bounds are not clear. 

Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claim recites “zero position is corrected by means of position and/or orientation data of the vehicle.” This limitation is not described with enough information in the specification to define which acts or structure result in accomplishing the claimed “correction.” 
Pp. 9 of the specification, last paragraph, discloses that a vehicle maneuver can cause the viewing direction of the camera to deviate from perpendicular to the street. “Compensation” is possible if the course of the street is available and the pose of the vehicle is available. This information can enable “the zero position to be corrected.” 
There is no information about how a vehicle maneuver causes distortion or the need for zero-position correction. There is no information of what the resulting zero-position is. There is no information about what “compensation” is. And there is no information about how “compensation” is applied to zero position. There is no information to explain how this claim is to be interpreted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-21, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US PG Publication 2005/0111753) in view of Hersom (WO 0138896).

a method for producing a spatially highly precise, localized (substantially reduced distortion [0089]) panoramic street image of a street (mosaic 104, Fig. 5A, 5B) from a continuous film (space-time volume 106, 260, Fig. 5a; aka sequence of images [0006]) with location information (GPS [0007]) recorded by means of a vehicle (ego motion, Title), the method comprising:
	using a film which contains image data at an angle of 90° to a course of the street (x axis represents street/movement of camera down the street, z axis is direction of image capture, Fig. 5A; z axis is orthogonal to x axis; mosaic line 72 on mosaic plane 70 have an azimuth of 0°, mosaic plane 70 therefore provides a mosaic at azimuth 0° [0072], Figs. 1A, 2A, 3A, 4A, 5A), which is referred to as zero position (mosaic line 72 on mosaic plane 70 have an azimuth of 0° [0072], Figs. 1A, 2A, 3A, 4A, 5A);
	by means of the location information (GPS [0007]), ascertaining a recording position for each frame of the film (distance in the scene determined from [0007]);
	performing an analysis step (e.g., determining Δx, Fig. 1A) including calculating a physical distance e1 (Δx, Fig. 1A) between recording positions of a first frame and a subsequent frame (between images, Fig. 1A);
	producing a panoramic street image (mosaic 104, Fig. 5A, 5B) by:
	creating an image strip (mosaic strip 76 for each camera image 50 is ST volume 52, Fig. 1A [0074]) of the first frame from the zero position (comprising the mosaic line [0072]; from the mosaic line 72 [0074]) in the direction of the recording position (P2) (to mosaic boundary on the right 73 [0074], Fig. 1A) of the subsequent frame (next image 50 in the ST volume 52 [0074]), which corresponds with a first part of the distance (distance between 72 and 73 [0074]);
	and creating an image strip (mosaic strip 76 for each camera image 50 is ST volume 52, Fig. 1A [0074]) of the subsequent frame from the zero position (from the mosaic line 72 [0074]) in the direction of the recording position of the first frame (to mosaic boundary on the left 71 [0074], Fig. 1A), which corresponds with a second part of the distance (distance between 71 and 72 [0074]);
	wherein the first and the second part of the distance together correspond to the entire distance (boundary light 73 of the mosaic strip 76 from one camera image 50 and he boundary line 71 of the mosaic strip 76 of the subsequent camera image 50 image a substantially same line in scene 20 [0074]; this means that lines 73 and 71 abut, making the sum of the distances (72 to 73) and (71 to 72) equal to the Δx between two consecutive mosaic lines 72) wherein;
	and wherein at least for one said frame (mosaic strip 76 for each camera image 50 is ST volume 52, Fig. 1A [0074]), pixels thereof are ascertained that lie on the zero position of the at least one said frame (mosaic line 72 on mosaic plane 70 have an azimuth of 0° [0072], Figs. 1A, 2A, 3A, 4A, 5A).
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Hersom (WO 0138896) teaches which has a capture angle of at least 20° in the horizontal (.g., 124°x124°, Fig. 2; 67°x67°, Fig. 3), wherein at least 50 of the capture angle are present before and after the zero position (the zero position is the optical axis, which is the center of the image; the field of view is bisected, meaning that at least 5° of the capture angle is present before and after the zero position).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with an array of high resolution sensors because Hersom teaches that concatenating high resolution sensors enables both high resolution imaging and large field of view imaging, which is very expensive using a single sensor, but can be replicated more cheaply with equal results by concatenating several smaller high resolution sensors (Page 2 lines 15-21). 

the method according to claim 15, wherein the analysis step is carried out for each frame (Δx between each two frames, Fig. 1A) of the film that shows the street (ST volume 260, 106 of the street, Fig. 5A).

	Regarding Claim 18, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein the panoramic street image is assembled from the image strips (Figs. 1A, 2A, 3A, 4A, 5A, 6A panoramic is street), wherein the panoramic street image corresponds with the length of the street (from first building 28 to last building 28 on the street, Figs. 1A, 2A, 3A, 4A, 5A, 6A).

	Regarding Claim 19, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein the first part of the distance and the second part of the distance each correspond to half of the distance (the strips are of equal width [0079]-[0080] and the mosaic line 72 is at 0° azimuth [0072]; therefore, it can be inferred that the mosaic line is in the center of the strip).

	Regarding Claim 20, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein the recording position is ascertained relative to the beginning of the street (Δx is distance between frames, first frame is at first building 28 of the street, so cumulative position is from first image at first building, Figs. 1A, 2A, 3A, 4A, 5A, 6A).

the method according to claim 15, wherein the distance is converted into pixels of a frame (image distance Δx’ [0080], x'-coordinates of pixels [0088]).

	Regarding Claim 26, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein the zero position is corrected by means of position and/or orientation data of the vehicle (when the camera is not perpendicular to the scene, the images can be rectified using known techniques so that they appear as if acquired by a camera moving along a straight line parallel to the scene having an optic axis perpendicular to the scene [0147]).

	Regarding Claim 27, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15.
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Hersom (WO 0138896) teaches wherein the film is chosen such that it has a capture angle in the vertical of at least 100° and in the horizontal of at least 50° (concatenating high resolution sensors together to achieve the desired angles of view, e.g., 124°x124°, Fig. 2; 67°x67°, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with an array of high resolution sensors because Hersom teaches that concatenating high resolution sensors enables both high resolution imaging and large field of view imaging, which is very expensive using a single sensor, but can be replicated more cheaply with equal results by concatenating several smaller high resolution sensors (Page 2 lines 15-21). 

	Regarding Claim 28, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, further comprising a system (a computer carries out the methods [0142]) for producing a spatially highly precise, localized (substantially reduced distortion [0089]) panoramic street image of a street (mosaic 104 of street, Fig. 1A, 2A, 3A, 4A, 5A, 6A) from a continuous film (space-time volume 106, 260, Fig. 5a; aka sequence of images [0006]) with location information recorded by means of a vehicle with a computing unit (GPS [0007], ego-motion, Title), in accordance with the method.

	Regarding Claim 29, Peleg (US PG Publication 2005/0111753) discloses the method of claim 1, further comprising a system for performing the method (a computer carries out the methods [0142]).

	Regarding Claim 30, Peleg (US PG Publication 2005/0111753) discloses 
	and wherein in the case of the first and the last frame of the film, only the portions starting from the zero position in the direction of the course of the street are used in each case (grounds in claim 17);
	wherein the panoramic street image is assembled from the image strips, wherein the panoramic street image corresponds with the length of the street (grounds in claim 18).
	The remainder of Claim 30 is rejected on the grounds provided in Claim 15.

	Regarding Claim 31, Peleg (US PG Publication 2005/0111753) discloses the method of claim 30, wherein the predetermined angle comprises an angle of 90° (Grounds in Claim 15).

	Regarding Claim 32, Peleg (US PG Publication 2005/0111753) discloses the method of claim 30.
 wherein the predetermined horizontal capture angle is at least 20° (Grounds in Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with an array of high resolution sensors because Hersom teaches that concatenating high resolution sensors enables both high resolution imaging and large field of view imaging, which is very expensive using a single sensor, but can be replicated more cheaply with equal results by concatenating several smaller high resolution sensors (Page 2 lines 15-21). 

	Regarding Claim 33, Peleg (US PG Publication 2005/0111753) discloses the method of claim 30.
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Hersom (WO 0138896) teaches wherein the predetermined subportions of the capture angle present before and after the zero position are at least 5° (Grounds in Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with an array of high resolution sensors because Hersom teaches that concatenating high resolution sensors enables both high resolution imaging and large field of view imaging, which is very expensive using a single sensor, but can be replicated more cheaply with equal results by concatenating several smaller high resolution sensors (Page 2 lines 15-21). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US PG Publication 2005/0111753) in view of Hersom (WO 0138896) and Zhang (CN 109767464 A).

Regarding Claim 17, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein in the case of the first and the last frame of the film, the portions starting from the zero position in the direction of the course of the street are used in each case (mosaic 330 of scene 200 from mosaic strips 322 [0120]).
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Zhang (CN 109767464 A) teaches only portions (only uses the overlapping parts [0046]). 
It would have been obvious to one of ordinary skill in the art before the application was filed to use only some portions of the images for the final panoramic of Peleg because Zhang teaches that using overlapping portions for registration reduces the number of wrong corresponding points, thereby improving the registration precision [0046]. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US PG Publication 2005/0111753) in view of Hersom (WO 0138896) and Tajima (JP 2008057243 A).

	Regarding Claim 22, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15.
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Tajima (JP 2008057243 A) teaches wherein the film is chosen such that a 10 cm distance corresponds to at least 35 pixels (at a distance of 50m, per-pixel resolution is 500mm / 1024 pixels [0040]; at a depth of 4m, this approximates to 1024 pixels for 4cm distance).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with the extremely high resolution sensor of Tajima because one of ordinary skill in the art knows of the advantages provided by a high resolution sensor, and replacing a lower resolution sensor with a high resolution sensor would yield predictable results. 

	Regarding Claim 24, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15.
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Tajima (JP 2008057243 A) teaches wherein the film is chosen such that a 1° capture angle in the horizontal has at least 25 pixels (at a distance of 50m, per-pixel resolution is 500mm / 1024 pixels [0040]; at a depth of 4m, this approximates to 512 pixels for a 0.286° capture angle).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Peleg with the extremely high resolution sensor of Tajima because one of ordinary skill in the art knows of the advantages provided by a high resolution sensor, and replacing a lower resolution sensor with a high resolution sensor would yield predictable results. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US PG Publication 2005/0111753) in view of Hersom (WO 0138896) and Horie (US 20050117779 A1).

	Regarding Claim 23, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein in the analysis step a depth is used (x’ coordinate in image based on distance Z0 between camera 22 and feature [0066]-[0067]).
Peleg (US PG Publication 2005/0111753) does not explicitly disclose, but Horie (US 20050117779 A1) teaches wherein the depth is in the range between 3.5m and 4.5m (shooting distance is approximately 3-5 meters [0069]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Peleg to capture images from a shooting distance of approximately 3-5 meters because the . 

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US PG Publication 2005/0111753) in view of Hersom (WO 0138896) and Schultz (US PG Publication 2020/0143164).

	Regarding Claim 25, Peleg (US PG Publication 2005/0111753) discloses the method according to claim 15, wherein the zero position is determined (A mosaic line and a corresponding mosaic strip comprising the mosaic line in an image of a scene acquired by a camera [0072]).
Peleg does not expressly disclose but Schultz (US PG Publication 2020/0143164) teaches position is determined by means of a corner of at least one of a house wall or a calibration means (the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [0070], e.g., a corner along the front wall [0090]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a corner along a front wall as a starting point in Peleg because Schultz suggests that it would ensure full imaging coverage of a structure of interest [0090]. 

	Regarding Claim 34, Peleg (US PG Publication 2005/0111753) discloses wherein the zero position is determined (A mosaic line and a corresponding mosaic strip comprising the mosaic line in an image of a scene acquired by a camera [0072]);
	and wherein the zero position is corrected by means of position and/or orientation data of the vehicle (when the camera is not perpendicular to the scene, the images can be rectified .
	Peleg does not explicitly disclose but Janky (US 20110064312 A1) teaches wherein the position is determined by means of a corner of at least one of a house wall or a calibration means (the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [0070], e.g., a corner along the front wall [0090]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a corner along a front wall as a starting point in Peleg because Schultz suggests that it would ensure full imaging coverage of a structure of interest [0090]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110043604 A1 – mosaic street
US 20110043604 A1 – mosaic street
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485